Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered September 11, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant intentionally participated in the sale. Issues of credibility were properly before the jury, and we find no reason to disturb its determination.
Since the undercover officer continued to work undercover, sometimes in the exact area where the defendant was arrested; expected to return to that area within a week or two of the trial; had been threatened in that area; had cases still pending, including that of defendant’s unapprehended accomplice; and had entered the courthouse through a private entrance, the court properly closed the courtroom during his testimony (see, People v Ayala, 90 NY2d 490; People v Jones, 236 AD2d 290, lv denied 90 NY2d 859). Concur—Sullivan, J. P., Rosenberger, Ellerin and Nardelli, JJ.